Case 11-19633-jkf    Doc 364-2    Filed 05/21/19 Entered 05/21/19 13:56:33   Desc
                                 Exhibit Page 1 of 1



                                  EXHIBIT “A”

                                       Case List


                     Brewers Road, LLC – Case No. 16-11699-MDC

                 GHBC Jenkintown, LLC – Case No. 16-11700-MDC

                        Helen Antonelli – Case No. 16-14945-SR

                     Rite Way Electric, Inc. – Case No. 11-19633-SR

                        Jason Glazier – Case No. 15-13213-ELF

           Merchandising Service of America, Inc. – Case No. 16-11052-ELF

                      RKO Media, LLC – Case No. 15-18262-ELF

                    Stone Resources, Inc. – Case No. 11-11124-MDC

                    Timothy Douglas Hayes – Case No. 16-11983-REF

            Pippy’s Corp. t/a Sonatoga Thriftway – Case No. 15-15856-JKF

             William P. Kuhn and Joyce Kuhn – Case No. 14-14439-ELF

                       Weatta L. Collins – Case No. 13-20829-SR

                    Covenant Partners, L.P. – Case No. 14-17568-SR

                    David Samuel Lankin – Case No. 15-13476-AMC

                    Lucky Lab Tavern, LLC – Case No. 14-15571-JKF

                    Luther Eugene Gruver – Case No. 16-12521-JKF

                     Carmen L. Veneziale – Case No. 15-15136-ELF
